The opinion of the Court was delivered by
Williams, C. J.
This is a writ of audita querela,s, brought to set aside an execution, issued on a decree of the court of chancery, which the defendant moves to dismiss.
The attempt to sustain the proceeding is novel. Courts of chancery sometimes enjoin proceedings at law, but courts-of law never stay proceedings in chancery, Of the present proceeding it is sufficient to say, that if it is not wholly urnprecedented, it has never been sanctioned. If, heretofore, it has been attempted to stay a writ of execution issuing out of chancery by a writ of audita querela, it never was countenanced by the court, nor seriously insisted on by the profession.
A writ of audita querela is a writ at common law, issuing from a court of law, and our statute only recognizes it as a writ to stay proceedings, on a judgment rendered by a court of law. There is no such process in chancery, nor is there, as has been argued, any necessity for any such, because our statute provides that a writ of execution may issue on a decree of the court of chancery, in the same form and to have the same effect, as writs of execution or judgments at law,
The writ must, therefore, be dismissed with cost.
Collamer, J., being a member of the coporation of ihg .University of Vermont, djd not sit in. this case,